MEMORANDUM**
This appeal from the denial of a preliminary injunction comes to us for review under Ninth Circuit Rule 3-3. Our inquiry is limited to whether the district court abused its discretion in denying the preliminary injunction or based its decision on an erroneous legal standard or on clearly erroneous findings of fact. Does 1-5 v. Chandler, 83 F.3d 1150, 1152 (9th Cir. 1996); Religious Tech. Ctr. v. Scott, 869 F.2d 1306, 1308-09 (9th Cir.1989).
The record before us shows that the district court did not rely on an erroneous legal premise or abuse its discretion in concluding that appellants failed to show a likelihood of success on the merits or that the balance of hardships tips heavily in their favor. Moreover, the court’s factual findings are not clearly erroneous. Chandler, 83 F.3d at 1152.
Our disposition will affect the rights of the parties only until the district court renders final judgment. Sports Form, Inc. v. United Press International, 686 F.2d 750, 752 (9th Cir.1982).
AFFIRMED.
*32PREGERSON, Circuit Judge, dissenting.
I dissent.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.